Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This action is responsive to Application no.16/381,079 filed 4/11/2019.  All claims have been examined and are currently pending.
Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
3.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Interpretation 35 U.S.C. 112(f)
4.	Claim limitations “obtainer that obtains; categorizer that categorizes, associator that associates; etc” have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they use a generic placeholder coupled with functional language without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1-4, 8-10, 14 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: fig 2; paragraphs 26-27; 31.  
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 101
5.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


6.	Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
	Claim 1 is rejected under 35 U.S.C. 101 because the claim as a whole, considering all claim elements both individually and in combination, does not amount to significantly more than an abstract idea.  The claims are directed to the abstract idea of:

	obtaining information on positions of statements in an argument; 
obtaining levels of importance of the statements for a claim in the argument in accordance with the positions of the statements; 
obtaining a degree of agreement indicating a degree to which participants in the argument agree on each of the statements; and 
calculating a degree of claim agreement of the claim and a degree of claim certainty of the claim from the levels of importance and the degrees of agreement on the statements, the degree of claim agreement indicating a degree to which the participants in the argument agree on the claim, the degree of claim certainty indicating a degree of certainty of the claim. 

	Where the claim recites obtaining statements from users and determining if the statements support a particular claim; which corresponds to mental processes (observations, evaluations, judgements, and opinions that can be performed in the human mind) and certain methods of organizing human activity (managing personal behavior or relationships or interactions between people).

The additional elements or combination of elements in the claim other than the abstract idea: do not amount to any more than mere instructions to implement the idea on a computer, and recitation of a generic computer structure that serves to perform generic computer functions that are well understood, routine, and conventional activities previously known to the pertinent industry.  Viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more that the abstract idea itself.
	Please see the 2019 Revised Patent Subject Matter Eligibility Guidance.
	Applicant is encouraged to include additional specific limitations explicitly describing how the components of the system further work with each step for obtaining, analyzing, and organizing statements, and then making determinations, to ensure that the limitations transform the abstract idea into a patent eligible application.

The additional independent and dependent claims are also rejected as they do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more that the abstract idea itself.


Claim Rejections - 35 USC § 102
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


9.	Claims 1-3, 5-7, 10-13, 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Patil et al (8,667,169).

Regarding claim 1 Patil teaches An information processing system (abstract: method; fig 1A, col 2 l. 23-28: communication system, computer device; col 2 l. 58-60: communication system…develop argument maps) comprising: 
a positioning information obtainer that obtains information on positions of statements in an argument (positions/category of statements - col 2 l 58 – col 3 l 2; col 4 l. 31-39: categorization occurs for the derived statements with respect to the argument map attributes (e.g., the main contention, premises, co-premises, objections, rebuttals, and lemmas); 
a level-of-importance obtainer that obtains levels of importance of the statements for a claim in the argument in accordance with the positions of the statements (determining statements that are related/relevant to claim/topic - col 4 l. 31-39: dialogue entities are extracted… objects can be aggregated in order to derive a primary topic of discussion. At 414, summarization activities can occur in order to extract the parts of data/speech, which have the top entities embedded in them.; col 4 l. 65 – col 5 l. 2: identifying entities; col 5 l. 9-16); 
a degree-of-agreement obtainer that obtains a degree of agreement indicating a degree to which participants in the argument agree on each of the statements (col 2 l 58 – col 3 l 2; col 4 l. 31-39; col 4 l. 64 – col 5 l. 8: sentiment;
col 3 l. 5-16: `sentiment` is meant to include any type of feeling, opinion, statement, reaction, or expression associated with a given topic; col 5 l. 2-8: sentiment can be produced as a numerical value that aligns with some type of formulated scale.); and 
a calculator that calculates a degree of claim agreement of the claim and a degree of claim certainty of the claim from the levels of importance and the degrees of agreement on the statements, the degree of claim agreement indicating a degree to which the participants in the argument agree on the claim, the degree of claim certainty indicating a degree of certainty of the claim (analyzing important/relevant statements and opinions/sentiment to determine if participants/users agree on a topic/concept and how certain/true–
col 5 argument map which may provide a suitable conclusion; col 2 l. 58- col 3 l. 2: More specifically, communication system 10 can identify the topic of discussion, the keywords used in the discussion, and the resultant opinions of those discussions (e.g., for/against a particular concept); col 3 l. 20-30: argument maps can support the analysis of pros and cons when deliberating over difficult business problems.; 
col 7 l. 27: specific experts; col 15 l.45-col 16 l. 6: invoking an intelligent weight – where users develop intelligent weight demonstrating user expertise with particular area or term;
col 2 l 58 – col 3 l 2: Communication system 10 is configured to systematically review speech, text, media, etc. in order to develop argument maps that effectively summarize interactions amongst individuals. For example, there could be an email exchange on an email list (e.g., a particular business unit) amongst individuals. Those emails can be analyzed for keywords, sentiment, etc. in order to develop an appropriate argument map that effectively summarizes the discussions. More specifically, communication system 10 can identify the topic of discussion, the keywords used in the discussion, and the resultant opinions of those discussions (e.g., for/against a particular concept).
col 3 l. 20-30: argument map can include the components of an argument such as main contentions, premises, co-premises, objections, rebuttals, and lemmas. Argument mapping is often designed to support deliberation over issues, ideas, and arguments. Furthermore, argument maps can support the analysis of pros and cons when deliberating over difficult business problems.
col 4 l. 31-39: dialogue entities are extracted, where sentiment scores can also be developed. At 412, objects can be aggregated in order to derive a primary topic of discussion. At 414, summarization activities can occur in order to extract the parts of data/speech, which have the top entities embedded in them. At 416, a categorization occurs for the derived statements with respect to the argument map attributes (e.g., the main contention, premises, co-premises, objections, rebuttals, and lemmas).).  

Regarding claim 2 Patil teaches The information processing system according to Claim 1, wherein the positioning information obtainer obtains information on the positions of the statements, the positions of the statements being specified by categorizing the statements into components of a predetermined argument - 60 -model (col 4 l. 36-39: a categorization occurs for the derived statements with respect to the argument map attributes (e.g., the main contention, premises, co-premises, objections, rebuttals, and lemmas)).  

Regarding claim 3 Patil teaches The information processing system according to Claim 2, further comprising 
a categorizer that analyzes the statements and categorizes the statements in accordance with the argument model (col 4 l. 36-39: a categorization occurs for the derived statements with respect to the argument map attributes (e.g., the main contention, premises, co-premises, objections, rebuttals, and lemmas)), wherein 
the positioning information obtainer obtains information on the positions of the statements, the positions of the statements being specified by using categorization performed by the categorizer (col 4 l. 36-39: a categorization occurs for the derived statements with respect to the argument map attributes (e.g., the main contention, premises, co-premises, objections, rebuttals, and lemmas)).  


Regarding claim 5 Patil teaches The information processing system according to Claim 1, further comprising a display that indicates the positions of the statements in the argument and that displays the degree of claim agreement and the degree of claim certainty calculated - 61 -by the calculator (col 3 l. 41-44: Argument maps improve critical thinking by providing clarity of thought (visual displays), uncover hidden assumptions, and effectively evaluate strong and weak links.; col 3 l. 20-30: An argument map is a visual representation of the structure of an argument in informal logic. argument map can include the components of an argument such as main contentions, premises, co-premises, objections, rebuttals, and lemmas. Argument mapping is often designed to support deliberation over issues, ideas, and arguments. Furthermore, argument maps can support the analysis of pros and cons when deliberating over difficult business problems.).  

Regarding claim 6 Patil teaches The information processing system according to Claim 5, wherein the display displays the degree of claim agreement and the degree of claim certainty when the degree of claim agreement and the degree of claim certainty satisfy a predetermined condition (col 3 l. 20-30; col 3 l. 41-44 – displaying argument map when users present relevant statements which demonstrate information on agreement and certainty (based on specific user expertise)).  

Regarding claim 7 Patil teaches The information processing system according to Claim 6, wherein 
in response to a new statement in the argument, the positioning information obtainer, the level-of-importance obtainer, the degree-of-agreement obtainer, and the calculator update the degree of claim agreement and the degree of claim certainty on the basis of the new statement (receiving and processing new statement col 4 l. 14-42), and 
the display displays the updated degree of claim agreement and the updated degree of claim certainty when the degree of claim agreement, the degree of claim certainty, the updated degree of claim agreement, and the updated degree of claim certainty satisfy a predetermined condition (receiving and processing new statement, and updating argument map and conclusions based on new statements col 4 l. 14-42; col 3 l. 20-30; col 3 l. 41-44).  



Regarding claim 10 Patil teaches An information processing system (abstract: method; fig 1A, col 2 l. 23-28: communication system, computer device; col 2 l. 58-60: communication system…develop argument maps) comprising: 
a categorizer that categorizes a plurality of statements in an argument into components of a predetermined argument model (positions/category of statements - col 2 l 58 – col 3 l 2; col 4 l. 31-39: categorization occurs for the derived statements with respect to the argument map attributes (e.g., the main contention, premises, co-premises, objections, rebuttals, and lemmas); 
a characteristic value obtainer that obtains characteristic values of the plurality of statements (col 4 l. 31-39: dialogue entities are extracted, where sentiment scores can also be developed.); 
an associator that associates the plurality of statements with each other in accordance with the components into which the plurality of statements are categorized by the categorizer (col 4 l. 31-39: dialogue entities are extracted, where sentiment scores can also be developed. At 412, objects can be aggregated in order to derive a primary topic of discussion. At 414, summarization activities can occur in order to extract the parts of data/speech, which have the top entities embedded in them. At 416, a categorization occurs for the derived statements with respect to the argument map attributes (e.g., the main contention, premises, co-premises, objections, rebuttals, and lemmas).); 
a calculator that calculates a claim characteristic value by using the characteristic values of the plurality of statements and a result of associating the plurality of statements with each other, the claim characteristic value indicating a characteristic of a claim in the argument (col 5 argument map which may provide a suitable conclusion; col 2 l. 58- col 3 l. 2: More specifically, communication system 10 can identify the topic of discussion, the keywords used in the discussion, and the resultant opinions of those discussions (e.g., for/against a particular concept); col 3 l. 20-30: argument maps can support the analysis of pros and cons when deliberating over difficult business problems.); and 
a display that displays the plurality of statements and the claim related to the claim characteristic value when the claim characteristic value satisfies a predetermined condition (col 3 l. 41-44: Argument maps improve critical thinking by providing clarity of thought (visual displays), uncover hidden assumptions, and effectively evaluate strong and weak links.; col 3 l. 20-30: An argument map is a visual representation of the structure of an argument in informal logic. argument map can include the components of an argument such as main contentions, premises, co-premises, objections, rebuttals, and lemmas. Argument mapping is often designed to support deliberation over issues, ideas, and arguments. Furthermore, argument maps can support the analysis of pros and cons when deliberating over difficult business problems. – displaying argument map with components of argument regarding specific topic/claim when provided with information on agreement).  


Regarding claim 11 Patil teaches The information processing system according to Claim 10, wherein the display displays the plurality of statements and the claim related to the claim characteristic value when the claim characteristic value is a biased value (col 3 l. 20-30; col 3 l. 41-44 – displaying argument map with components of argument regarding specific topic/claim when provided with information on agreement).  

Regarding claim 12 Patil teaches The information processing system according to Claim 10, wherein the display displays the plurality of statements and the claim related to the claim characteristic value when the claim characteristic value is less than a predetermined threshold value (col 3 l. 20-30; col 3 l. 41-44 – display argument map when claim/topic/term is up for discussion and users have statements regarding said claim to further analyze various user points and opinions).  

Regarding claim 13 Patil teaches The information processing system according to Claim 10, wherein the display displays, in an argument in which one of one or more statements made in connection with a first claim is made as a second claim different from the first claim, a claim characteristic value of the second claim in association with the one or more statements made in connection with the first claim (determining claim values/information for multiple claims/topics, and where certain statements can be relevant to different or multiple claims -
col 2 l 58 – col 3 l 2: Communication system 10 is configured to systematically review speech, text, media, etc. in order to develop argument maps that effectively summarize interactions amongst individuals. For example, there could be an email exchange on an email list (e.g., a particular business unit) amongst individuals. Those emails can be analyzed for keywords, sentiment, etc. in order to develop an appropriate argument map that effectively summarizes the discussions. More specifically, communication system 10 can identify the topic of discussion, the keywords used in the discussion, and the resultant opinions of those discussions (e.g., for/against a particular concept).  



Regarding claim 18 Patil teaches A non-transitory computer readable medium storing a program causing a computer to execute a process for information processing, the process comprising:  
- 67 -categorizing statements in an argument into components of a predetermined argument model, and associating the statements with each other in accordance with the components into which the statements are categorized; 
obtaining characteristic values of the statements; 
calculating a claim characteristic value by using the characteristic values of the statements and a result of associating the statements with each other, the claim characteristic value indicating a characteristic of a claim in the argument; and 
displaying the statements and the claim related to the claim characteristic value on a display when the claim characteristic value satisfies a predetermined condition.  
Recites limitations similar to claim 10 (and 1) and is rejected for similar rationale and reasoning.

Regarding claim 19 Patil teaches An information processing method comprising: 
categorizing statements in an argument into components of a predetermined argument model, and associating the statements with each other in accordance with the components into which the statements are categorized; 
obtaining characteristic values of the statements; 
calculating a claim characteristic value by using the characteristic values of the statements and a result of associating the statements with each other, the claim characteristic value indicating a characteristic of a claim in the argument; and  
- 68 -displaying the statements and the claim related to the claim characteristic value on a display when the claim characteristic value satisfies a predetermined condition.
Recites limitations similar to claim 10 (and 1) and is rejected for similar rationale and reasoning.


Claim Rejections - 35 USC § 103
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Patil in view of Blandin et al (2017/0169816).

Regarding claim 4 Patil does not specifically teach where Blandin teaches The information processing system according to Claim 3, further comprising 
a biometric information obtainer that obtains biometric information of the participants in the argument (28: speech analysis; biometrics to identify each individual), wherein 
the categorizer corrects categorization of the statements on the basis of the biometric information obtained by the biometric information obtainer (36; 42-44;45: analyzes each snippet for relevance and salience based on statistics of dialog acts).  
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate Blandin for improved user statement and sentiment categorization further based on biometrics.


12.	Claims 8-9, 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Patil in view of Catalano et al (2019/0121842).

Regarding claim 8 Patil teaches
the calculator calculates the degree of claim agreement and the degree of claim certainty by using the at least one of the level of importance and the degree of agreement (as discussed in claim 1);  
but does not specifically teach where Catalano teaches The information processing system according to Claim 1, further comprising 
- 62 -a change unit that changes, in response to receipt of a user input, at least one of the level of importance and the degree of agreement on at least one of the statements, the level of importance of the at least one of the statements being obtained by the level-of-importance obtainer, the degree of agreement on the at least one of the statements being obtained by the degree-of-agreement obtainer (manual changing of values abstract; figures 5, 8; para: 47: determine tone and sentiment and provide suggested changes and modifications to adjust the sentiment: 53-55: sentiment analysis; social tone, agreeableness; 60; 61).
It would have been obvious to one of ordinary skill in the art before the effective filing date to allow user changes for an improved system to ensure the statements are properly categorized and valued, and if not, allow for correction.
The incorporation would therefore teach the calculator calculates the degree of claim agreement and the degree of claim certainty by using the changed at least one of the level of importance and the degree of agreement.  

Regarding claim 9 Patil teaches The information processing system according to Claim 8, further comprising 
an output unit that outputs, when at least one of the degree of claim agreement and the degree of claim certainty calculated by the calculator changes in response to a change of at least one of the level of importance and the degree of agreement on at least one of the statements by the change unit, the argument in which the statements have been made, the statements, the changed at least one of the degree of claim agreement and the degree of claim certainty, and the changed at least one of the level of importance and the degree of agreement in association with one another (receiving new information, and updating argument map and conclusions based on new information col 4 l. 14-42).  
Where Catalano teaches the changes; Rejected for similar rationale and reasoning as claim 8

Regarding claim 14 Patil and Catalano teach The information processing system according to Claim 10, further comprising a change unit that changes, in response to receipt of a user input, at least one of the characteristic values obtained by the characteristic value obtainer, wherein the calculator calculates the claim characteristic value by using the changed at least one of the characteristic values.  
Recites limitations similar to claim 8 and is rejected for similar rationale and reasoning.

Regarding claim 15 Patil and Catalano teach The information processing system according to Claim 14, wherein when the claim characteristic value calculated by the calculator changes in response to a change of at least one of the characteristic values by the change unit, 
the display displays the claim in the argument in which the plurality of statements have been made, the plurality of statements, the changed at least one of the characteristic values, and the changed claim characteristic value in association with one another (Patil: updating argument map and conclusions based on new information col 4 l. 14-42; displaying: col 3 l. 20-30; col 3 l. 41-44).  
Where Catalano teaches the changes and is rejected for similar rationale and reasoning as claim 8/9.


Regarding claim 16 Patil and Catalano teach The information processing system according to Claim 14, wherein 
when the claim characteristic value calculated by the calculator changes in response to a change of at least one of the characteristic values by the change unit and when the change of the claim characteristic value before and after the change of the at least one of the characteristic values satisfies a predetermined condition (updating argument map and conclusions (possibly representing a new conclusion) based on changed information of Catalano as taught in claims 8/9; 14/15), 
however Patil does not specifically teach where Catalano teaches
the display displays the changed at least one of the characteristic values and one or more statements related to the changed at least one of the characteristic values among the plurality of statements in a distinguishable manner from characteristic values other than the changed at least one of - 66 -the characteristic values and statements related to the other characteristic values among the plurality of statements (displaying changed information differently fig 7; [0061]: determination of the difference in sentiment level between a particular word and the suggested edit could be emphasized or highlighted by changing the size and/or color of suggested edit).
It would have been obvious to one of ordinary skill in the art before the effective filing date to present edited information differently to allow users to more easily view and compare edits and the potential consequences.  

Regarding claim 17 Patil teaches The information processing system according to Claim 10, 
wherein in response to a new statement in the argument, the categorizer, the characteristic value obtainer, the associator, and the calculator update the claim characteristic value and at least one of the characteristic values on the basis of the new statement (receiving and processing new statement, and updating argument map and conclusions based on new statements col 4 l. 14-42),
however Patil does not specifically teach where Catalano teaches 
when a change in the claim characteristic value before and after update of the claim characteristic value satisfies a predetermined condition, the display displays the updated at least one of the characteristic values and one or more statements related to the updated at least one of the characteristic values among the plurality of statements in a distinguishable manner from characteristic values other than the updated at least one of the characteristic values and statements related to the other characteristic values among the plurality of statements.  
Rejected for similar rationale and reasoning as claim 16, where Catalano teaches that if changes occur, they can be displayed differently.
Conclusion
13.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: See PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN A ROBERTS whose telephone number is (571)270-7541.  The examiner can normally be reached Monday-Friday 9-5 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Flanders can be reached on 571-272-7516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHAUN ROBERTS/
Primary Examiner, Art Unit 2655